UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 14, 2012 SELECTIVE INSURANCE GROUP, INC. (Exact name of registrant as specified in its charter) New Jersey 001-33067 22-2168890 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 40 Wantage Avenue, Branchville, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (973) 948-3000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01. Regulation FD Disclosure. On April 16, 2012, Selective Insurance Group, Inc. (“Selective”) issued a press release announcing that it would host an Investor Day on Monday, May 14, 2012 beginning at 1:30 p.m. Eastern Time.The presentation is being webcast by Shareholder.com and can be accessed within the Investor Relations section of Selective’s website at www.selective.com.The webcast will be available for replay on Selective’s website until June 14, 2012.A copy of the slides, which were presented at that conference, is attached hereto as Exhibit 99.1. The information contained in this report on Form 8-K, including the exhibits attached hereto, is being furnished and shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing.The Company makes no admission as to the materiality of any information in this report or the exhibits attached hereto. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits Investor Day Presentation Slides SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SELECTIVE INSURANCE GROUP, INC. Date:May 14, 2012 By: /s/ Michael H. Lanza Michael H. Lanza Executive Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description Investor Day Presentation Slides
